STONE, Circuit Judge
(dissenting). 1. The decree in this case provided (a) that defendant, International Harvester Company, was an unlawful combination; (b) that it should be dissolved “into such number of parts of separate and distinct ownership as may be necessary to restore competitive conditions and bring about a new situation in harmony with law”; (e) that the defendants be given an opportunity to present a plan “for such separation and division”; (d) that if defendants did not present such plan, the court would entertain an application for a receiver; (e) that jurisdiction was retained “to make such additional decrees as may be deemed necessary to secure the final winding up and dissolution of the combination and monopoly complained of.” That decree was made final by dismissal of defendants’ appeal therefrom to the Supreme Court and by express statement in the consent decree or order entered November 2, 1918.
2. An agreed plan “for carrying into effect the order contained in said decree that the combination and monopoly therein adjudged to be dissolved” was set forth and approved in the decree or order of November 2,1918.
That plan provided (a) that the Osborne, Milwaukee and Champion lines of harvesting machines (then being made and sold by defendant, International Harvester Company), as well as the plants where such lines had formerly been made, should, within a stated time, each be sold to separate responsible manufacturers of agricultural machinery which were free from control of defendants; (b) that unless competitive conditions were restored in harvesting machinery within a stated time, the plaintiff might apply for such further relief as neeessary to such restoration; (e) jurisdiction was retained “to" carry into effect the provisions of the decrees herein entered.”
3. The test period for the above plan having expired, the plaintiff presents its application and ease for further relief and asks dissolution of defendants’ business and assets into three separately owned companies or groups, one of which shall include the Deering lines, one the McCormick lines and one the material companies.
Defendants present no counterplan but stand upon their contention that the plan now in operation has proven such a dissolution of the business as to restore competitive conditions.
4. I think the evidence upon the application shows that the plan has entirely failed to restore genuine competitive conditions. True competition does not exist where one of the “competitors” so entirely dominates the particular industry or trade that it can and does dictate the “competitive” prices. Competition which depends upon the sufferance of one of the competitors is a complete sham. This evidence convinces me that the International has such advantages in resources, organization, selling mediums, production costs, ownership and manufacture of raw material (steel) and in volume and spread of business as to be able completely to dominate this business. Also, that it does so control, and dominate by regulating prices. The International fixes prices for its own harvesting machinery and the other manufacturers .prudently govern their prices thereby.
5. I think the court should consider means to restore rea^ competitive conditions, either by carrying out some division of assets and property in accordance with the decree or by orders which will prevent the harmful exercise, by defendants, of the existing power to control this vital industry.